PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Ragonesse, Regina
Application No. 16/104,415
Filed: 17 Aug 2018
For: Coated Pita Chip
:
:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the petition under 37 CFR 1.181(a), filed August 31, 2020, which is treated as a petition to withdraw the holding of abandonment. This is also a decision on the concurrently-filed request for relief under the Coronavirus Aid, Relief, and Economic Security Act (CARES Act).

The petition to withdraw holding of abandonment is GRANTED.

The request for relief under the CARES Act is GRANTED.

The application was held abandoned for failure to timely submit a response to the final Office action mailed December 19, 2019, which set a three (3) month shortened statutory period for reply. On August 25, 2020, a Notice of Abandonment was mailed.

On August 31, 2020, the subject petition paper was filed, accompanied by a statement that the delay in filing the reply and payment of the fee was due to the COVID-19 outbreak, a request for continued examination (RCE), and a submission under 37 CFR 1.114. A three (3) month extension of time was also filed.

The Notice of Extended Waiver of Patent-Related Timing Deadlines under the Coronavirus Aid, Relief, and Economic Security Act and Other Relief Available to Patent Applicants and Patentees dated April 28, 2020 states that a person who is unable to meet patent-related timing deadlines due to the COVID-19 outbreak may be eligible for a waiver of certain deadlines. In pertinent part, a reply to an Office notice or action issued during examination of patent application processing due between and inclusive of both March 27, 2020 and May 31, 2020 will be considered timely if filed on or before June 1, 2020, provided that the filing or payment is accompanied by a statement that the delay in filing or payment was due to the COVID-19 outbreak as defined in subsection (b) of the Notice.  The May 2020 Update Regarding Certain Patent-Related Timing Deadlines under the Coronavirus Aid, Relief, and Economic Security Act and Other Relief Available to Applicants, Patent Owners, and Others dated May 27, 2020 states 

It is noted that the applicant’s last name on the “Affidavit and Declaration of Regina Ragonese” is spelled differently from the inventor’s last name in Office records. However, in view of the inventor’s signature, the Office is construing the affidavit as having been signed and filed by inventor Regina Ragonesse. Petitioner must inform the Office if this is not a correct interpretation. Petitioner should ensure that the inventor’s name is properly spelled in Office records, and request correction under 37 CFR 1.48 if the spelling of the inventor’s name in Office records is incorrect. Additionally, documents which are not properly signed cannot be accepted by the Office.

As such, the reply filed August 31, 2020, with a three (3) month extension of time, is considered a timely and proper reply as set forth in the Notice mailed December 19, 2019. The three (3) month extension of time fee has been received.

In view thereof, there is no abandonment in fact. The holding of abandonment is withdrawn and the Notice of Abandonment is vacated.

The application is referred to Technology Center Art Unit 1793 for further processing and examination.

Telephone inquiries related to this decision should be directed to the undersigned, at 571-272-3231.

/DOUGLAS I WOOD/Attorney Advisor, OPET